 
Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED.
Confidential portions of this document have been redacted and have been
separately filed with the Commission.
 
 
Rosetta Capital Management, LLC
Advisory Agreement
 

   
APPLICATION, DECLARATIONS, UNDERSTANDINGS, COVENANTS, REPRESENTATIONS AND
WARRANTIES
  1.
The undersigned client (“Client”) has provided accurate information as requested
in the questionnaire and certification sections below and will inform the
Advisor in writing of any material change to such information within 20 days
after such change occurs.
  2.
Client wishes to participate in the Rosetta Trading Program (the “Program”) of
Rosetta Capital Management, LLC (“RCM” or the “Advisor”) described in the
Advisor’s January 1, 2008 Disclosure Document (the “Document”) pursuant to which
the Advisor will make trading decisions in accordance with its proprietary
trading programs for the Client’s account (“Account”) and risk.
  3.
Client has sufficient risk capital to tolerate losing more than the entire
Nominal Value set forth below without experiencing a material change in current
activities or future plans.
  4.
Client has received, read and understands the Document, has carefully considered
the risk disclosures contained therein and has concluded that the Program is
appropriate for Client in light of Client’s financial circumstances.
  5.
Client understands that the Advisor makes no guarantee that any of its services
will result in a profit or will not result in substantial losses.
  6.
Client will immediately inform the Advisor upon becoming dissatisfied with the
Advisor’s handling of the Account.
  7.
Client understands and agrees that the Advisor may provide similar or dissimilar
trading advice to other clients.
  8.
Client acknowledges that all advice from the Advisor is the sole property of the
Advisor and agrees not to use or reveal such information to others.
  9.
Client authorizes the clearing firm(s) holding the Account (the “FCM”) to
furnish copies of all confirmations and periodic account statements to the
Advisor, Client agrees that the relationship between the FCM and Client is not
and shall not become the responsibility of the Advisor. The Advisor is not
liable for the executions of transactions. Client further acknowledges that the
FCM is solely responsible for the transmission of trade confirmations and
monthly account statements as well as custody over the Client’s assets held in
the Account.
  10.
Client will execute any and all documents required by the FCM, the Advisor,
and/or any regulatory agency having or claiming to have jurisdiction over the
FCM, the Advisor or the Account necessary to open and maintain the Account and
to provide the Advisor the authority to trade and manage the Account.

 
 
Exhibit 10.1
-1-

--------------------------------------------------------------------------------

 

    11.
Client agrees to indemnify, defend and hold harmless the Advisor and its
principals and employees (each, an “Indemnified Person”) from and against any
claim, liability, loss, damage or expense (including, without limitation, all
reasonable attorneys’ fees and expenses, expert witnesses’ fees and expenses and
costs of investigation) suffered or incurred by an Indemnified Person by virtue
of any Indemnified Person acting on behalf of such Client in connection with the
activities contemplated by this Advisory Agreement (the “Agreement”); provided
that, if such claim, liability, loss, damage or expense arises out of any action
or inaction of any such Indemnified Person, such course of conduct must not have
constituted fraud, deceit, willful misconduct or gross negligence.
  12.
Client agrees to pay to the Advisor the Quarterly Management Fee and Quarterly
Incentive Fee which shall be calculated using the percentages set forth in the
“General Client Information” section below in the manner described in the
Document.
  13.
Client has neither received nor relied upon any representation about this
Agreement or the Advisor in making the decision to retain the Advisor’s trading
services except those set forth in the Document and this Agreement.
  14.
Client agrees that either Client or the Advisor (individually, a “Party” and
collectively, the “Parties” to this Agreement) may terminate this Agreement by
giving written notice to the other Party. In the case of termination by the
Client, notice of termination shall be effective upon the Advisor’s actual
receipt of such notice, at which point the Advisor will cease to initiate
positions and shall cease to liquidate existing positions (unless otherwise
instructed by the Client in the notice of termination). In the case of
termination by notice from the Advisor, such notice is effective upon the
occurrence of both of the following events: a) the Advisor’s remittance of the
notice, without regard to the client’s actual or constructive receipt; and b)
the Advisor’s liquidation of all positions in the Account. Termination of this
Agreement automatically constitutes termination of the Limited Power of Attorney
set forth below. Accordingly, upon termination by either Party, the subsequent
management of the account shall be the Client’s sole responsibility.
  15.
Client agrees that in the event any provision of this Agreement is invalid for
any reason whatsoever, all other conditions and provisions of this Agreement
shall, nevertheless, remain in full force and effect.
  16.
Client acknowledges and agrees that this Agreement constitutes the entire
agreement between the Parties and no modification or amendment of this Agreement
shall be binding unless in writing and signed by the Party against whom
enforcement is sought. This Agreement cannot be terminated orally and shall
inure to the benefit of and be binding upon the Parties and their respective
heirs, executors, administrators, successors and assigns. The captions appearing
in this Agreement are inserted as a matter of convenience and for reference only
and shall not define, limit or describe the scope and intent of this Agreement
or any of the provisions hereof.
  17.
In the case of an individual, Client is of legal age in the jurisdiction in
which Client resides and is legally competent to execute and deliver this
Agreement and to participate in the Program contemplated by this Agreement.
  18.
In the case of a non-natural person, Client is properly authorized to enter into
this Agreement and to participate in the Program. Furthermore, the individual
executing and delivering this Agreement for and on behalf of Client is of legal
age in the jurisdiction in which such individual resides and is legally
competent and has full power and authority to do so on behalf of Client.
  19.
Client agrees to indemnify and hold harmless the Advisor and its officers,
directors, employees and agents against any and all direct and consequential
loss, damage, liability, cost or expense, including reasonable attorneys’ and
accountants’ fees, that any of the foregoing may incur by reason of or in
connection with any misrepresentation made by Client, any breach of any
representation or warranty made by Client or Clients failure to fulfill any
covenants or agreements under this Agreement.
 

 
 
Exhibit 10.1
-2-

--------------------------------------------------------------------------------

 

    LIMITED POWER OF ATTORNEY  
In consideration and compensation for all services to be rendered by the
Advisor, the Client agrees to pay from the assets in the account fees equal to a
monthly management fee of [*] of Account Equity and a quarterly performance fee
of [*] of New Net Trading Profits.
  AUTHORIZATION FOR FCM TO PAY ADVISOR  
By executing below, Client hereby instructs any FCM that holds or has held an
account over which the Advisor has been granted power of attorney to pay any
invoice from the Advisor from any account in Client’s name promptly upon receipt
of such invoice. Such fee shall be due and payable upon the receipt of the
billing submitted by Advisor.
 
Client acknowledges and agrees that the FCM is furnishing this service for
Client’s convenience and may pay any such invoices without any duty or
obligation to review or verify the accuracy of such invoice.
  AUTHORIZATION OF GIVE-UP ORDERS  
By executing below, Client authorizes Advisor to execute orders on behalf of
Client’s Account on a give-up basis and issues Advisor the authority to
designate the FCM or Floor Broker who will act as Executing Broker for trades
entered on behalf of Client’s Account. The Executing Broker will “give up” the
orders to the FCM(s) holding Client’s Account (the “Clearing FCM”) for Client’s
Account and risk. The Clearing FCM will act as the carrying broker and will
carry these positions. Client understands that the Executing Broker will charge
fees for the give-up orders to the Clearing FCM. Client agrees to reimburse the
Clearing FCM from Client’s Account held at the Clearing FCM.
 
Client authorizes Advisor to enter into all arrangements on behalf of Client
that are necessary and appropriate (in the Advisor’s sole discretion) to set up
and maintain give-up arrangements on Client’s behalf, Client authorizes Advisor
to negotiate any such give-up arrangement for a fee of up to [*] per half-turn.
    ____________________ * Confidential material redacted and filed separately
with the Commission.

 
 
Exhibit 10.1
-3-

--------------------------------------------------------------------------------

 

    QUALIFIED ELIGIBLE PERSON CERTIFICATION  
All clients executing this Agreement must meet the definition of a qualified
eligible person (“QEP”) as defined in CFTC Regulation 4.7. This Agreement lists
the ways in which clients can qualify as a QEP (see sections 1 and 2 below).
Please review and check only the sections that apply to the Client.
  1.
If you meet one of the following criteria (check all that apply) and satisfy the
portfolio requirement (described at the bottom of this section 1) you are
considered a QEP:
  o
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of opening an exempt account, exceeds $1,000,000;
  o
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;
  o
An investment company registered under the Investment Company Act or a business
development company as defined in section 2(a){48) of such Act not formed for
the specific purpose of either investing in the exempt pool or opening an exempt
account;
  o
A bank as defined in section 3(a)(2) of the Securities Act of 1933 or any
savings and loan association or other institution as defined in section
3(a){5)(A) of the Securities Act acting for its own account or for the account
of a qualified eligible person;
  o
An insurance company as defined in section 2(13) of the Securities Act acting
for its own account or for the account of a qualified eligible person;
  o
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees if such plan has total assets in excess of $5,000,000;
  o
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974; provided that the investment decision is made by a plan
fiduciary (as defined in section 3(21) of such Act) which is a bank, savings and
loan association, insurance company or registered investment adviser or that the
employee benefit plan has total assets in excess of $5,000,000; or if the plan
is self-directed, that investment decisions are made solely by persons that are
qualified eligible persons;
  o
A private business development company as defined in section 202(a)(22) of the
Investment Advisers Act;
  o
An organization described in section 501(c)(3) of the IRC, with total assets in
excess of $5,000,000;
  o
A corporation, Massachusetts or similar business trust, or partnership, other
than a pool, that has total assets in excess of $5,000,000 and is not formed for
the specific purpose of opening an exempt account;
  ý
A pool, trust, insurance company separate account or bank collective trust with
total assets in excess of $5,000,000, not formed for the specific purpose of
opening the exempt account and whose investment in the exempt account is
directed by a qualified eligible person;

 
 
Exhibit 10.1
-4-

--------------------------------------------------------------------------------

 

    PORTFOLIO REQUIREMENT:  
A person satisfying this section (check all that apply):
  o
Owns securities (including pool participations) of issuers not affiliated with
such person and other investments with an aggregate market value of at least
$2,000,000;
  o
Has had on deposit with a futures commission merchant, for its own account at
any time during the six-month period preceding the date the person opens an
exempt account, at least $200,000 in exchange-specified initial margin and
option premiums for commodity interest transactions; or
  o
Owns a portfolio comprised of a combination of the funds or property specified
in the two immediately preceding sections in which the sum of the funds or
property includable under the first section expressed as a percentage of the
minimum amount required thereunder, and the amount of futures margin and option
premiums includable under the second section expressed as a percentage of the
minimum amount required thereunder, equals at least one hundred percent. An
example of an acceptable composite portfolio would consist of $1,000,000 in
securities and other property (50% of section 1) and $100,000 in
exchange-specified initial margin (50% of section 2).
  2.
If you meet any of the following criteria, you are considered a QEP (check all
that apply) regardless of whether you meet the portfolio requirement described
above:
  o
A futures commission merchant registered pursuant to section 4d of the Commodity
Exchange Act, or a principal thereof;
  o
A broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934, or a principal thereof;
  o
A commodity pool operator registered pursuant to section 4m of the Act or a
principal thereof, provided that the pool operator has been registered and
active as such for two years or operates a pool having aggregate total assets in
excess of $5,000,000;
  o
A commodity trading advisor registered pursuant to section 4m of the Commodity
Exchange Act, or a principal thereof, provided that the trading advisor has been
registered and active as such tor two years or provides commodity interest
trading advice to commodity accounts that, in the aggregate, have total assets
in excess of $5,000,000 deposited at one or more futures commission merchants;
  o
An investment adviser registered pursuant to section 203 of the Investment
Advisers Act of 1940 or pursuant to the laws of any state, or a principal
thereof, provided that the investment adviser has either been registered and
active as such for two years or provides securities investment advice to
securities accounts that, in the aggregate, have total assets in excess of
$5,000,000 deposited at one or more registered securities brokers;
  ý
A “qualified purchaser” as defined in section 2(51)(A) of the Investment Company
Act of 1940;
  o
A “knowledgeable employee” as defined in section 270.3c-5 of the Commodity
Exchange Act;
 
With respect to an “exempt pool”:
  o
A commodity pool operator, commodity trading advisor or investment adviser of an
exempt pool offered or sold, or an affiliate of any of the foregoing;
  o
A principal of the exempt pool or the commodity pool operator, commodity trading
advisor or investment adviser of the exempt pool, or of an affiliate of any of
the foregoing;
 

 
 
Exhibit 10.1
-5-

--------------------------------------------------------------------------------

 

    o
An employee of the exempt pool or the commodity pool operator, commodity trading
advisor or investment adviser of the exempt pool, or of an affiliate of any of
the foregoing (other than an employee performing solely clerical, secretarial or
administrative functions with regard to such person or its investments) who, in
connection with his or her regular functions or duties, participates in the
investment activities of the exempt pool, other commodity pools operated by the
pool operator of the exempt pool or other accounts advised by the trading
advisor or the investment adviser of the exempt pool, or by the affiliate
provided such employee has been so or similarly engaged for at least 12 months;
  o
Any other employee of, or an agent engaged to perform legal accounting, auditing
or other financial services for the exempt pool or the commodity pool operator,
commodity trading advisor or investment adviser of the exempt pool, or any other
employee of, or agent so engaged by, an affiliate of any of the foregoing (other
than an employee or agent performing solely clerical, secretarial or
administrative functions with regard to such person or its investments provided
that such employee or agent is either i) an accredited investor as defined in
section 230.50l(a)(5) of the Commodity Exchange Act and regulations promulgated
thereunder and ii) such employee has been so or similarly employed or engaged
for at least 24 months.
 

 
 
Exhibit 10.1
-6-

--------------------------------------------------------------------------------

 

  GENERAL CLIENT INFORMATION   Client Name(s)        Aspen Diversified Fund LLC
  Initial Nominal Value of Account:
US$                      [*]                       Management Fee
Percentage:  [*] per month   Incentive Fee Percentage:  [*]   Social
SecurityNo/EIN:        26-2448015                                      Date of
Disclosure Document Received: January 1, 2008   U.S. Citizen or
Resident?     ý YES     o NO Address        1230 Peachtree Street NW, Suite 1750
       Atlanta, GA 30309   Telephone:
       404-879-5126                               Facsimile:
       404-879-5128                               Email:
                                                                                  
  QUESTIONNAIRE FOR INDIVIDUAL CLIENTS   Date of Birth:
                                      Occupation:
                                                                      

Investment Experience: Check below the types of investments made by you during
the past 5 years for your own account or for the account of your spouse, for any
relative who has the same principal residence or any trust, estate, corporation
or organization in which you, your spouse or such relative own a majority of the
beneficial or equity interests.

              o U.S. government and federal agency securities   o Interests in
REITs/real estate investment entities     o State and local government
securities   o Interests in limited partnerships or LLCs     o Corporate stocks
or options on corporate stocks   o Commodities, futures contracts and/or options
    o Corporate bonds, debentures and notes   o Annuities     o Interests in
mutual funds (including money market funds), unit investment trusts and
closed-end investment companies     o Interests in Real Estate (land, buildings,
cooperative apartments, condominium units)     o Other investments  
____________________ * Confidential material redacted and filed separately with
the Commission.

 
 
Exhibit 10.1
-7-

--------------------------------------------------------------------------------

 

  QUESTIONNAIRE FOR CORPORATIONS, PARTNERSHIPS, LLCs, TRUSTS, ETC.   Client’s
form of organization:

              o Corporation   o Limited Partnership     ý Limited Liability
Company   o General Partnership     o Trust (Other than an employee benefit
trust)   o Other: ____________________________

  State in which formed:        Delaware                               Date
formed:        May 15, 2008                                            Principal
Place of Business:        Atlanta, Georgia                               Is
Client a commodity pool?     ý YES     o NO  

Investment Experience: Check below the types of investments made by Client
during the past 5 years for Client’s own account.

              o U.S. government and federal agency securities   o Interests in
REITs/real estate investment entities     o State and local government
securities   o Interests in limited partnerships or LLCs     o Corporate stocks
or options on corporate stocks   ý Commodities, futures contracts and/or options
    o Corporate bonds, debentures and notes   o Annuities     o Interests in
mutual funds (including money market funds), unit investment trusts and
closed-end investment companies     o Interests in Real Estate (land, buildings,
cooperative apartments, condominium units)     o Other investments  

 
 
Exhibit 10.1
-8-

--------------------------------------------------------------------------------

 

                 
SIGNATURE SECTION FOR ALL CLIENTS
 
By executing below, Client hereby represents, warrants and agrees to all
representations and warranties above (including, without limitation, the
Qualified Eligible Person Certification), issues limited power of attorney to
Rosetta Capital Management, LLC and executes the “Authorization for FCM to Pay
Advisor” and “Authorization of Give-Up Orders.”
 
1.   Individuals (sign and insert name and date below signature line):
                  Client Signature       Joint Client Signature                
      Client Name       Joint Client Name                       Date       Date
     
2.   Entities (sign and insert name, title and date below signature line):
 
Client Name:
 
Aspen Diversified Fund LLC
   
By:
   /s/ Jeremy L. Standrod    
By:
      Signature of Authorized Signatory       Signature of Authorized
Co-Signatory            Jeremy L. Standrod, Managing Partner             Title
of Authorized Signatory       Title of Authorized Co-Signatory            4/3/09
            Date       Date            
FOR USE BY THE ADVISOR ONLY
Account has been:     ý Accepted     o Rejected     o Other        By:    /s/
James C. Green   Date:    4-9-09    

 
 
Exhibit 10.1
-9-

--------------------------------------------------------------------------------

 